DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 29 October 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
In the response filed 29 October 2021, Applicant argues claim 1 was amended to differentiate over the flex circuit of Honour’486 because Honour’486 teaches vertical 88 and horizontal 90 traces which are connected to each other rather than a single continuous trace. The Office maintains there is no difference in the respective functions between Honour’486’s arrangement, since the vertical and horizontal traces 88, 90 are directly connected to each other, and the claimed arrangement of a single continuous trace. However, this limitation is addressed in the updated rejection below. 
No specific arguments were made regarding the amendments to independent claims 9 and 15 below. The rejections to these claims are updated to reflect the newly recited limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 was amended to recite the “flex circuit extends across said articulation joint”. The application, as filed, does not disclose a flex circuit having a first and second strain relief region, as recited in claim 9, extending across an articulation joint. 
across an articulation joint. 
Claims 10-11 and 14 are rejected based on their dependency from claim 9. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cappola et al. (US Patent Application 2016/0249928) in view of Brister et al. (US Patent Application 2004/0147852) in view of Honour et al. (US Patent 8,147,486) and Leimbach et al. (US Patent Application 2015/0272569). 
Claim 1: Cappola’928 teaches a surgical instrument (Figure 1) having a handle (12), a shaft (102) extending distally from the handle; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). The flex circuit includes a flexible substrate (417) and electrical traces (R2), and a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 

	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
The flex circuit of Cappola’928 includes a flexible substrate (417), electrical traces (R2). Cappola’928 does not teach that the flex circuit includes a first end wrapped into a ring. 
Honour’486 teaches the use of a flexible circuit (34) in a surgical instrument (Figure 17-19) such that the flexible circuit (34) includes a flexible substrate (column 7, line 54 to column 8, line 10) and plurality of traces (88, 90) supported on the substrate. The traces are wrapped into a ring at a first end (88; Figure 18) in order to connect with an electrode (44) (column 16, lines 15-18). The electrodes are advantageous for sensing the biometric signals from tissue (column 8, lines 13-18). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 such that the traces at the end of the flexible circuit taught by Cappola’928 are formed into rings, as taught by Honour’486, in order to connect the device with an electrode to provide sensing function to the distal end of the surgical instrument as taught by Honour’486. 
In Honour’486, the traces (88, 90) are directly connected to teach other, but are not continuous with each other. 
It is old and well known to make two separate pieces into a single integral structure. Further, Leimbach’569 teaches a surgical device having a flex circuit (1620) within the shaft (paragraph [0157]). In this case, the flex circuit comprises a flexible substrate (1622; Figure 22) having a t-shape similar to Honour’486’s flex circuit in Figure 18. 
Further, Leimbach’569 teaches a flex circuit (at 1622) is wrapped into a ring (Figure 21) such that the electrical traces (1630, 1640, 1650, 1660) continuously extend from the ring portion (1622) to a non-ring shaped portion (1626). The electrical traces are continuous between portions 1622 and 1626 – there is no additional electrical connection between the traces in the ring portion (1622) and the non-ring portion (1626) because they are part of the same trace. 
Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Leimbach’569 provides further evidence that this arrangement would be obvious because both the trace structure taught by Honour’486 and Leimbach’569 provide the same function of providing continuous and direct electrical connection along a flex circuit. 
In the resulting device of Cappola’928 and Honour’486, as modified, the same trace would extend continuously through the strain relief region as well. 
Claim 3: Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and a circuit board (R2) integral with the substrate. 
Claims 9, 10, 13 are unpatentable over Cappola’928 in view of Jaworek et al. (US Patent Application 2014/0246471) in view of McMillen (US Patent Application 2015/0331533) in view of Brister’852. 
Claim 9, 10, 13: Cappola’928 teaches a surgical instrument (Figure 1) having a housing (12), a shaft (102) extending distally from the housing; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and electrical traces (R2). The flex circuit includes a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
The flex circuit of Cappola’928 includes a first and second leg and a base (see annotated copy of Figure 32, below). Cappola’928 teaches the flex circuit itself is a biasing member due to the material properties and shape of the cable (paragraph [0113]). Due to the spring properties of this material, it is considered a spring.  

    PNG
    media_image1.png
    235
    705
    media_image1.png
    Greyscale

Cappola’928 fails to disclose the flex circuit extends across the articulation joint between the shaft and the end effector. 
Like Cappola’928, Jaworek’471 is directed towards a surgical instrument having a shaft (30), an end effector (100) and an articulation joint (310) extending between the shaft and the end effector (Figure 45 and paragraph [0152]). 
As in Cappola’928, Jaworek’471 is a powered surgical system including circuits such that the circuit can be a flex circuit extending across the articulation joint (900; paragraph [0195]-[0197]) in order to provide an electrical communication path between the proximal end of the tool and the end effector (paragraph [0197]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 such that the flex circuit is positioned within the joint, as taught by Jaworek’471, in order to provide the stated advantages. 
Cappoloa’928 fails to disclose the flex circuit has a separate element which extends between the first and second legs which serves as a biasing member. 
McMillen’533 is directed towards a flex circuit having a flexible substrate (1002) and electrical traces (1000) (Figure 11) in which the substrate is provided with an additional stiffening member in order to favor particular types of distortion and/or 
Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Yates (US Patent 5,735,848) and Kerr et al. (US Patent Application 2013/0046295) in view of Jaworek et al. (US Patent Application 2014/0246471). Further evidence is provided in Zemlok et al. (US Patent Application 2012/0253329). 
Claim 15, 16: Cappola’928 teaches a surgical instrument (Figure 1) having a handle (12) comprising electrical traces: paragraph [0083] states:
For a detailed description of the structure and function of handle assembly 12 and body portion 14, please refer to commonly owned U.S. Patent Application Publication No. 2012/0253329 ("the '329 publication"), the content of which is incorporated by reference herein in its entirety.

The ‘329 publication shows a circuit board 150 in handle 102 in Figure 3. This circuit board 150 contains traces which are connected to the rest of the device (paragraph [0131]). 
Cappola’928 further discloses a shaft (102) extending distally from the handle; an end effector (104) extending distally from the shaft and an articulation joint (Figures 27, 28; paragraph [0108]).  The end effector (104) comprises electrical traces (part of identification assembly 200 as described at paragraph [0095]). 
Cappola’928 teaches the device includes a flex circuit (Figure 32) extending within the shaft (Figure 31). Cappola’928 teaches the flex circuit (Figure 32) includes a flexible substrate (417) and electrical traces (R2). The flex circuit includes a first strain relief region (Figure 32) permitting expansion of the circuit (paragraphs [0112], [0113]). 
The distal end of the flex circuit (Figure 32) is configured to be electrically coupled with the end effector traces (paragraph [0117] states R2 is connected to connection assembly 190 and identification assembly 200, which is disclosed at configured to be connected to the handle (via 190; paragraph [0095], [0112]). 
	Cappola’928 fails to disclose the circuit includes second strain relief region perpendicular to the first strain relief region. 
	Like Cappola’928, Brister’852 is directed to a surgical instrument (300) having a flexible circuit (306) having a strain relief region (308; paragraph [0050]). Brister’852’s instrument is a balloon and is taught that strain relief is most important in the radial direction because the balloon changes shape (i.e. expands) primarily in one direction (i.e. radially). However, Brister’852 teaches that it is known to provide a flexible circuit with strain relief in the longitudinal direction, if needed based on the shape change characteristics of the instrument (paragraph [0050]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 to provide a second strain relief region in a perpendicular direction, as taught by Brister’852, in order to provide the stated advantages. 
	Cappola’928 fails to disclose the end effector comprises an end effector flex circuit comprising end effector electrical traces. 
	Cappola’928 is directed towards a surgical stapler (paragraph [0083]). It is known in the prior art to provide a surgical stapler end effector with the capacity to apply energy to tissue to aid in stapling procedures to provide more effective tissue joining. 
	For example, Yates’848 is directed towards a stapler instrument having an end effector (50) for applying staples (100) to tissue (column 6, lines 30-47). Yates’848 teaches applying RF energy to the tissue in order to cauterize the tissue before applying the staples (column 5, lines 40-45; column 6, lines 30-33). Applying RF energy prior to 
	However, Yates’928 does not teach the end effector uses a flexible circuit. 
	Kerr’295 teaches it is known to provide the jaws (132, 134) of an RF cutting forceps with a flex circuit (152) having traces (“electrically conductive pathways substantially encased in an insulative coating”, paragraph [0044]). The flex circuits are advantageous because they function to provide electrical continuity from the energy source to the jaws while having the ability to withstand bending to permit movement of the jaws (paragraphs [0044], [0045]). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Cappola’928 by providing the jaws with an RF energy source, as taught by Yates’928, in which this RF energy source uses a flex circuit, as taught by Kerr’295, in order to provide the advantage of more effective tissue joining during a stapling procedure (Yates’848 column 1, lines 60 to column 2, line 6) while allowing the jaws to move between an open and closed position in order to allow electrical continuity while the jaws move between the open and closed positions (Kerr’295, paragraphs [0044], [0045]). 
Cappola’928 fails to disclose the surgical instrument includes a shaft rotation system for rotating the shaft about the longitudinal shaft axis and an end effector rotation system for rotating the end effector relative to the shaft about an end effector longitudinal axis. 
	Like Cappola’928, Jaworek’471 is directed towards a surgical instrument having a handle (20), a shaft (30) and an end effector (102) which articulates about an . 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Brister’852 in view of Leimbach’569 and Honor’486, as applied to claim 1, further in view of Patel et al. (US Patent Application 2014/0263562). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of Jaworek’471 in view of McMillen’533 in view of Brister’852, as applied to claim 9, further in view of Patel’562. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cappola’928 in view of in view of Brister’852 in view of Yates’848 and Kerr’295 in view of Jaworek’471, as applied to claim 15, further in view of Patel’562.
Claim 2, 11, 17: Cappola’928 teaches the limitations of claims 2, 11, 17 but fails to disclose the particular size of the shaft. 

Claims 6-8 are unpatentable over Cappola’928 in view of Brister’852 in view of Leimbach’569 and Honour’486, as applied to claim 1, further in view of McMillen’533. 
Claims 18-20 are unpatentable over Cappola’928 in view of Brister’852 in view of Yates’848 and Kerr’295 in view of Jaworek’471, as applied to claim 15, further in view of McMillen’533. 
The flex circuit of Cappola’928 includes a first and second leg and a base (see annotated copy of Figure 32, below). Cappola’928 teaches the flex circuit itself is a biasing member due to the material properties and shape of the cable (paragraph [0113]). Due to the spring properties of this material, it is considered a spring.  

    PNG
    media_image1.png
    235
    705
    media_image1.png
    Greyscale

However, Cappoloa’928 fails to disclose a separate element which extends between the first and second legs which serves as a biasing member. 
. 

Allowable Subject Matter
Claim 5 is allowed. See the Office Action mailed 21 February 2021 for the reasons for allowance. 
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771